Citation Nr: 0531555	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-06 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to July 31, 1998, for 
the assignment of a 100 percent evaluation for the veteran's 
service-connected lung cancer for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1978.  He died in September 1999.  The appellant in this case 
is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in December 
2001, at which time the appellant's appeal was denied.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order dated in February 2003, the Court vacated the Board's 
December 2001 decision and remanded for compliance with all 
notice provisions of the Veterans Claims Assistance Act of 
2000.  

In compliance with the Court order, the Board, in September 
2003, remanded this matter to the RO for further development.  


FINDINGS OF FACT

1.  A claim for an increased evaluation for service-connected 
lung cancer was received from the veteran on December 21, 
1998; by rating decision in January 1999, a 100 percent 
evaluation was assigned for this disability, effective July 
31, 1998.  

2.  In a communication received in June 1999, the veteran 
requested an earlier effective date for the assignment of a 
100 percent rating for his service-connected lung cancer.

3.  The veteran's earlier effective date claim was pending at 
the time of his death on September [redacted], 1999; the cause of the 
veteran's death was his service-connected lung cancer.

4.  It was not factually ascertainable prior to July 31, 
1998, that the criteria for assignment of a 100 percent 
rating for the veteran's service-connected lung cancer had 
been met.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 31, 1998, for assignment of a 100 percent evaluation for 
service-connected undifferentiated large cell carcinoma of 
the left lung have not been not met.  38 U.S.C.A. §§ 5107, 
5110, 5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400(o), 
3.1000 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1983, the veteran filed an initial claim for 
service connection for lung cancer.  The veteran stated that 
the condition had been diagnosed in June 1983.  The veteran 
was hospitalized from June to July 1983 with a diagnosis of 
large cell undifferentiated carcinoma of the left lung with 
metastasis to a lymph node.  

By rating decision in October 1983, the RO denied service 
connection for lung cancer as the veteran's service medical 
records did not show the condition was incurred in or 
aggravated during service.  The veteran timely perfected an 
appeal to this decision, and in September 1984, the Board 
issued a decision denying service connection for lung cancer.  
The Board found that the veteran's service medical records 
were negative for complaints or findings of pulmonary 
carcinoma and that the condition was not diagnosed within the 
one-year presumptive period from discharge from service.  

In April 1992, the veteran filed a request to reopen his 
claim for service connection for lung cancer, including as 
due to exposure to Agent Orange.  In October 1992, the RO 
issued a deferred rating decision, pending receipt of revised 
legislation regarding Agent Orange exposure.  By rating 
decision in November 1994, the RO granted service connection 
for undifferentiated large cell carcinoma of the left lung 
with radiation therapy, thoracotomy, and current moderate 
obstructive lung disease with a 30 percent evaluation, 
effective from April 28, 1992.  The veteran did not file a 
notice of disagreement to this decision.  

In February 1996, the veteran filed a claim for a total 
disability evaluation due to individual unemployability 
(TDIU).  The RO denied this claim in October 1996, and the 
veteran did not file a notice of disagreement to the decision 
on that issue.  

On July 28, 1998, the veteran was seen at a private medical 
facility with complaints of increased shortness of breath and 
fatigue over the previous several weeks.  The physician noted 
that the veteran had been seen in December 1997, and that X-
ray examination at that time was felt to show persistent 
bronchitis.  After reviewing chest x-rays dating back to 
1994, the examiner indicated that there appeared to be a 
gradual volume loss in the left lower lobe.  Pertinent 
reported impressions included history of carcinoma of the 
left upper lobe in 1983 with no history of recurrence and 
progressive volume loss left lower lobe most likely secondary 
to fibrosis associated with radiation therapy, cannot rule 
out loculated effusion, and also cannot rule out pleural 
metastases from recurrence of tumor.  

The veteran was seen at the same private facility for follow-
up on July 31, 1998.  It was noted that bronchoscopy had been 
performed and that biopsies showed no atypical cells.  
However, the examiner noted that he could not get to a 
portion of the left lower lobe.  The physician indicated 
concern about possible recurrence of the earlier tumor.  A 
thoracentesis was conducted.  A clinical record dated in 
August 1998 is to the effect that the thoracentesis 
demonstrated tumor cells felt to be consistent with a large 
cell undifferentiated carcinoma of the lung. 

A hospital admission note in November 1998, noted that the 
veteran was diagnosed with carcinoma of the left lung in 1983 
and had undergone radiation.  The veteran "subsequently did 
fairly well for a number of years."  It was noted that the 
veteran began to experience increased cough and shortness of 
breath approximately one year previous and was found to have 
large left pleural effusion in July 1998.

In December 1998, the veteran filed a claim for re-evaluation 
of his service-connected lung cancer, as the condition had 
recurred.  By rating decision in January 1999, the RO granted 
a 100 percent evaluation for service-connected 
undifferentiated large cell carcinoma of the lung, effective 
from July 31, 1998.  

By rating decision in May 1999, a claim by the veteran that 
clear and unmistakable error was involved in the assignment 
of an effective date of April 28, 1992, for the grant of 
service connection for lung cancer was denied.  A notice of 
disagreement was not received to initiate an appeal from that 
determination. 

In June 1999, the veteran filed a claim for entitlement to an 
earlier effective date for the assignment of a 100 percent 
rating.  The veteran died on September [redacted], 1999.  The death 
certificate listed the immediate cause of death as lung 
cancer, with an approximate interval between onset and death 
of 13 months.  By letter, received in September 1999, the 
appellant stated that the veteran had been unable to work 
since he was diagnosed with lung cancer in 1983.  

In October 1999, the appellant filed an application for 
dependency and indemnity compensation (DIC), death pension 
and accrued benefits.  In January 2000, the RO granted 
service connection for the cause of the veteran's death and 
found that entitlement to Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code was 
established.  However, the RO denied entitlement to accrued 
benefits.  The instant appeal stems from this decision.  

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, rating decision which gives rise to this 
appeal was issued in January 2000.  However, VCAA had not yet 
been enacted.  Only after that rating action was promulgated 
was VCAA signed into law.  VCAA letters were mailed to the 
appellant in March 2004 and October 2004.  

It was impossible in this case to furnish VCAA notice prior 
to the initial RO decision denying the claim because VCAA had 
not yet been enacted.  Under the Court's ruling, however, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 and October 2004 letters as well as 
in the statement of the case and supplemental statements of 
the case, the RO informed the appellant of the applicable 
laws and regulations including applicable provisions of the 
VCAA, the evidence needed to substantiate her claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The Board acknowledges 
appellant's request for VA assistance in obtaining medical 
records from a civilian hospital in Italy.  However, review 
of her accrued benefits claim must be based on the evidence 
of record at the time of the veteran's death, or evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death. .  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 
Vet. App. 483 (1994).  Any civilian hospital records in Italy 
not in VA's possession at the time of the veteran's death can 
therefore not be considered in connection with the 
appellant's appeal.  Such records are therefore not relevant 
to the appellant's claim and do not fall within the 
provisions of 38 C.F.R. § 3.159(c)(1).  The Board finds that 
VA's duty to assist the appellant does not extend to efforts 
to obtain the medical records from Italy. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Legal Criteria

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death ("accrued benefits") and due and 
unpaid for the period not to exceed two years, shall, upon 
the death of such individual be paid to the living person 
first listed as follows: (1) his spouse, (2) his children (in 
equal shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

In order for a claimant to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998)).  The Board emphasizes that by 
statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 
Vet. App. 483 (1994).



Analysis

At the time of his death, the veteran had a claim pending for 
an earlier effective date for the award of a 100 percent 
evaluation for his service-connected lung cancer, and this 
prerequisite for the appellant's claim for accrued benefits 
has been met.  See generally Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996).  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, in 
cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  

After reviewing the totality of the evidence, the Board must 
conclude that the preponderance of the evidence is against a 
finding that it was factually ascertainable prior to July 31, 
1998, that there was an increase in the veteran's disability 
so that the criteria for a schedular 100 percent rating had 
been met.  Under Diagnostic Code 6819, a 100 percent rating 
will be assigned for a malignant neoplasm of the respiratory 
system.  The underlying question, therefore, is when it was 
factually ascertainable that the veteran's lung cancer had 
recurred.  In this regard, the Board recognizes that lung 
cancer was diagnosed in 1983, but the evidence shows that the 
lung cancer was treated and that there was no recurrence or 
metastasis for many years.  Accordingly, over the years the 
veteran was rated based on the residuals of the 1983 lung 
cancer.  

The medical evidence suggests that the veteran had been 
having increased shortness of breath for several weeks before 
he reported to the private medical facility in late July 
1998.  However, while the examiner who saw the veteran on 
July 28, 1998, determined that additional testing was 
necessary, initial testing did not reveal the carcinoma.  It 
was not until thoracentesis was accomplished on July 31, 
1998, that the cancer was detected.  The Board finds that 
this is the date that it was first factually ascertainable 
that lung cancer had recurred.  As already noted, the record 
does show that the veteran reported shortness of breath for a 
period of time prior to July 31, 1998.  However, although the 
veteran was competent to report symptoms, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  At any rate, in this 
case it is clear that trained medical personnel were unable 
to diagnose the recurrence of the cancer until a particular 
procedure was conducted on July 31, 1998.  In sum, there is 
no basis for assignment of a 100 percent rating prior to July 
31, 1998, since the clear preponderance of the evidence is 
against a finding that the recurrence of the cancer was 
factually ascertainable prior to that date.   

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


